        CASE 0:17-cv-05162-PAM-BRT Doc. 98 Filed 08/24/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 SYSCO MINNESOTA, INC.,                         Case No. 0:17-cv-05162-PAM-BRT
               Plaintiff,
 v.                                               SATISFACTION OF JUDGMENT
 TEAMSTERS LOCAL 120,
               Defendant.



       WHEREAS, a Judgment (Docket No. 63) and an Amended Judgment (Docket

No. 97) were entered in the above action on October 29, 2018 and July 21, 2020,

respectively, in favor of Plaintiff, Sysco Minnesota, Inc. and against Defendant,

Teamsters Local 120 in the amounts of:

       1. $1,238,315.00 for judgment;
       2.    $25,487.92 for prejudgment interest; and
       3.     $7,973.35 for costs
          $1,271,776.27 TOTAL

and such judgments having been fully paid, with interest to date, for a total sum of

$1,331,475.20, and it is certified that there is no outstanding execution with any Sheriff

or Marshall,

       THEREFORE, full and complete satisfaction of judgment is acknowledged, and

the Clerk of Court is authorized and requested to make an entry in the docket of the full

and complete satisfaction of these judgments.
      CASE 0:17-cv-05162-PAM-BRT Doc. 98 Filed 08/24/20 Page 2 of 2




Dated: August 24, 2020                 Respectfully submitted,

                                       OGLETREE, DEAKINS, NASH, SMOAK
                                       & STEWART, P. C.


                                       s/ Bruce J. Douglas
                                       Bruce J. Douglas, MN #023966
                                       Hal A. Shillingstad, MN #195777
                                       Capella Tower
                                       225 South Sixth Street, Suite 1800
                                       Minneapolis, MN 55402
                                       Telephone: 612.339.1818
                                       Facsimile: 612.339.0061
                                       bruce.douglas@olgetree.com
                                       hal.shillingstad@olgetree.com

                                       Attorneys for Plaintiff
                                       Sysco Minnesota, Inc.



                                                                            43745326.1




                                   2
